         Case 1:18-cr-00862-RMB Document 55 Filed 02/12/20 Page 1 of 1


BERNSTEIN CLARKE & MOSKOVITZ
                          11 Park Place, Suite 914, New York, New York 10007
                       www.bcmlaw.com Tel. (212) 321-0087 Fax (917) 722-0930

                                                                                 Andrew M. J. Bernstein
                                                                                        Lance A. Clarke
                                                                                    Joshua S. Moskovitz
FILED VIA ECF

                                                                       February 12, 2020
Hon. Richard M. Berman             MEMO ENDORSED
United States District Judge
Southern District of New York
                                                                           USDCSDNY
500 Pearl Street
New York, New York 10007                                                   DOCUMENT
                                                                           ELECTRO NI CALLY FILED
                               Re: United States v. Jason Koutsiukos
                                                                          DOC#: _ _-=--'' : 7 - r - t - - -
                                        18 Cr. 862 (RMB)
                                                                          DATE FILED:'Z/lq/1,0Z,0
Dear Judge Berman:

I am writing as a follow up to my phone conversation with Chambers earlier today.

Mr. Koutsiukos was last before the Court on January 2, 2020, where his sentencing was adjourned
to February 13 . I informed the Court that I expected to be on trial that day and the Court
accommodated my schedule by agreeing to hold the sentencing at 12:30 pm, during the jurors'
lunch break. I am now currently on trial before the Honorable Victor Marrero and have been since
February 4. At this time, I believe the jury will have the case no sooner than February 19.

I have received notice that the Court rescheduled the time of the sentencing from 12:30 pm to 9:00
am. I informed Chambers and the Government this morning that I am unable to be available for
this matter at 9:00 am tomorrow due to the ongoing trial. I was directed by Chambers to send a
letter with potential adjourn dates. The Government and I are both available next week on Tuesday,
February 18 at any time other than 2:30 to 4 pm. Judge Marrero has given the jurors off that day
and that is why I am available. If this date does not work for the Court, I will confer with the
government and provided further dates.

If the Court requires any more information, please do not hesitate to reach out to me or my office.
I appreciate all parties understanding and accommodation.

S!vi~VQ             o.~~flld. ~                      '
~t'DMl\l\i
 ~~Oqm
   ~. -,.rwn•
                     j.J,u QO                                       Respectfully submitted,
   ....-.

                                                                       at-~
                                                                     Andrew M. J. Bernstein, Esq.




so ORDnREn:          "'.':).         JI ,:::,
Qate:1-,J</ 1,/) ~~ f1•                  ~>faAI
                      Richard M. Berman, .U.S.D.J.
